                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                      CR 11-15-M-DWM

                   Plaintiff,
                                               ORDER ON MOTION TO
vs.                                            VACATE PRELIMINARY
                                               HEARING
DAVID DERRYBERRY,

                   Defendant.


      Defendant has filed a Motion to Vacate the Preliminary Hearing. (Doc.

125.) Accordingly, IT IS HEREBY ORDERED that the Preliminary Hearing

currently set for June 6, 2018 at 10:00 a.m. is VACATED.

      DATED this 5th day of June, 2019

                                    _______________________________
                                    TIMOTHY J. CAVAN
                                    United States Magistrate Judge
